Citation Nr: 0524353	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant had service in the Army National Guard from 
January 1972 to August 1972, including a period of verified 
active duty for training (ACDUTRA) from July 21, 1972, to 
August 4, 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
reopened and denied service connection for a cervical spine 
disorder, and a lumbar spine disorder. The appellant provided 
testimony at a personal hearing at the RO in October 2003.  
In June 2004, he testified at a Travel Board hearing at the 
RO.  A July 2004 motion to advance the case on the Board's 
docket was granted by the Board in August 2004.

In a September 2004 decision, the Board agreed with the RO's 
June 2003 decision and reopened the issues of service 
connection for cervical and lumbar spine disorders. In the 
same action, the Board remanded the issues for further 
development, and they have returned for appellate decision.


FINDINGS OF FACT

1.  A current cervical spine disorder is not related to any 
injury during ACDUTRA or to active service. 

2.  A current lumbar spine disorder is not related to any 
injury during ACDUTRA or to active service. 


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  Service connection for a lumbar spine disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes or by members of the 
National Guard of any state.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the appellant currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant seeks service connection for a cervical and a 
lumbar spine disorder, indicating that he was injured in 
March 1972 while performing Reserve duty.  He reportedly fell 
off a truck, injuring his neck and low back.

VA and non-VA medical evidence shows that the appellant is 
currently diagnosed as having degenerative joint disease of 
the cervical and lumbar spines.  However, the Board notes 
that there is no evidence that these injuries were caused 
when the appellant reportedly fell off a truck while on 
ACDUTRA in 1972.  The National Guard service records only 
provide evidence against his claim. 

In fact, a VA examiner opined in a May 2003 report that it 
was not likely that the appellant's current degenerative 
arthritic changes of his cervical or lumbar spine were 
related to a fall that occurred in 1972.  Such a medical 
finding provides more evidence against this claim. 

As noted above, the appellant has maintained that he has 
developed cervical and lumbar spine problems as a result of 
the reported accident in 1972.  The Board acknowledges that 
the appellant is competent to describe his current symptoms 
and treatment.  However, as a lay person, he is not competent 
to offer an opinion as to a medical diagnosis or a 
determination as to etiology of that diagnosis.  Mere 
contentions of the appellant, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose the claimed 
disorder and relate it to an injury more than 30 years ago.  

The appellant's personal opinion as to whether he has a 
current disability and the cause of that disability is not a 
sufficient basis to establish service connection.  In any 
event, the Board observes that the appellant's testimony as 
to current symptoms and treatment is not supported by the 
medical evidence of record.  

VA received several buddy statements corroborating the 
accident in 1972.  In a notarized statement dated August 
2002, "W.P." recalled that the appellant injured his back 
when he fell off a truck in March 1972.  Another buddy, 
"T.R.", reported in an August 2002 letter, that he 
completed a line of duty (LOD) determination on the appellant 
regarding a back injury due to falling off a truck.  

The Board is not questioning the truth of the statements 
provided by W.P. and T.R., but there is no indication that 
they are medical professionals or that the fall, even if it 
did occur exactly as reported by the veteran has caused the 
current disorders.  As noted above, a VA examiner opined that 
the appellant's currently cervical and lumbar spine disorders 
were not likely related to the reported injury in 1972.  
Therefore, while people can describe what they witnessed, the 
buddy statements lack probative weight and are not relevant 
with respect to whether the appellant has a current cervical 
or lumbar spine disability related to the observed accident.

In November 2002, the RO issued a request to the Adjutant 
General of the State of Arkansas, asking for copies of the 
appellant's records, to include the LOD determination of any 
injuries, specifically in March 1972 when the appellant 
reportedly fell off a five-ton truck.

According to a September 2002 letter from the Arkansas 
Adjutant General, there was not documentation of a back 
disorder in March 1972, or any LOD determination regarding a 
back disorder mentioned.  Such a fact provides more evidence 
against this claim. 

The appellant's Social Security Administration disability 
records show that he was treated for back pain in 1974 and 
1980.  There is no medical opinion, however, linking this 
treatment to an accident or injury reported by the appellant 
in March 1972.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed current disorder.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a cervical or 
lumbar spine disorder.  38 U.S.C.A. § 5107(b).  There is no 
competent evidence of record that rebuts the May 2003 VA 
examiner's finding that the appellant's cervical and lumbar 
spine disorders are not related to a reported accident in 
1972 and significant evidence that supports such a finding.  
Therefore, the evidence for and against the claim is not so 
evenly balanced as to require resolution of doubt in the 
appellant's favor.  The appeal is denied. 

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the appellant's claims in a June 
2003 RO rating decision, after the enactment of VCAA.  The RO 
advised the appellant in letters dated in March 2001, 
November 2002, and September 2004 of what information and 
evidence was needed to substantiate his service connection 
claims for a cervical and low back disorder.  The letters 
also advised him of the information and evidence that should 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the appellant may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page four September 2004 letter, the RO specifically 
explained the evidence it still needed from the appellant 
with respect to his back claims:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the notification letters, the Board finds 
that the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims  and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant, 
including his Social Security Administration records.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
examination in May 2003 for a nexus opinion.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the appellant.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a cervical spine disorder is denied. 

Service connection for a lumbar spine disorder is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


